DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 March 2021 was considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/064,705, filed on 21 June 2018.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 11 August 2022 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0186524 (Kwak).
In regards to independent claim 6, Kwak is directed to an aluminum plating layer/aluminum-magnesium plating layer multi-layered structure alloy plated steel sheet having excellent plating adhesiveness and corrosion resistance. (Abstract) The aluminum plating layer may include 85 wt. % or more of aluminum. (¶34) Hot dip plating may be utilized. (¶34) Kwak explicitly sets forth utilizing a hot-dip Al-Si plated steel sheet. (¶50) 
A magnesium deposition layer may be formed by vacuum depositing magnesium. (¶17) An alloying heat treatment is performed in the range of 350 to 450° for 3 seconds to 100 seconds to form an Al-Mg plating layer on the Al plating layer. (¶39)

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication 2013/0186524 (Kwak).
Kwak is directed to an aluminum plating layer/aluminum-magnesium plating layer multi-layered structure alloy plated steel sheet having excellent plating adhesiveness and corrosion resistance. (Abstract) The aluminum plating layer may include 85 wt. % or more of aluminum. (¶34) Hot dip plating may be utilized. (¶34) Kwak explicitly sets forth utilizing a hot-dip Al-Si plated steel sheet. (¶50) 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Kwak sets forth that a magnesium deposition layer may be formed by vacuum depositing magnesium. (¶17) An alloying heat treatment is performed in the range of 350 to 450° for 3 seconds to 100 seconds to form an Al-Mg plating layer on the Al plating layer. (¶39) This appears to be the same or substantially similar to the method set forth in the instant application. 
The instant application sets forth providing an aluminum plated steel plate, coating with magnesium, and then performing a heat treatment at 375° C. (¶171 of Specification) The entire content of the magnesium may be diffused. Id. However, may indicates that it is not always. Performing the heat treatment on the aluminum plating steel plate with Mg coated thereon causes the Mg to diffuse into the plating layer and may include the forming of a coating layer divided into two or three layers on a plating layer including Al positioned on one surface or opposite surfaces of the steel plate. (¶33) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed layered formations. 
Kwak sets forth time ranges for 3 to 100 seconds with ranges for the heating temperature that overlap the claimed ranges. Therefore, it would be expected to cause the diffusion as claimed resulting in the different layers being formed. Further, when the steel has a hot-dip Al-Si coating, an Al-Si alloy layer would be formed. Therefore, Kwak appears to set forth a process that would result in the product having the claimed layers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0186524 (Kwak) in view of JP H06-101043 (JP ‘043).
In regards to independent claim 1 and dependent claims 4-5, Kwak is directed to an aluminum plating layer/aluminum magnesium plating layer multi-layered structure alloy plated steel sheet having excellent plating adhesiveness and corrosion resistance, which is characterized in that the Al-Mg plating layer is formed on the Al plating layer. (Abstract) 
The product has an underlying steel sheet, an aluminum plating layer including about 85% or more of aluminum formed on the underlying steel sheet, and an aluminum-magnesium plating layer formed on the plating layer. (¶11) The Al-Mg plating layer may include about 20 to about 80% magnesium, residual aluminum, and other unavoidable impurities. (¶12) 
The aluminum plating layer includes 85% or more of aluminum, but this reference does not explicitly set forth the nature of the remaining 15% of the aluminum plating layer. 
In the same field of endeavor of steel coated with aluminum alloys, JP ‘043 relates to an aluminum alloy plated metal material. (Background) The material has an aluminum alloy plating film on the surface of a base metal, such as a steel material. (Background) An Al-X alloy plating and Y metal or Y alloy plating are provided on the surface of the base material so that both plating layers were adjacent to each other. (¶7) The resulting multi-layer plated metal material was heat treated to thermally diffuse Y metal into the Al-X alloy plating film to form an Al-XY ternary plating layer in the plating film. (¶7)
Y is at least one of a group including Si and Mg. (¶8) The content of Y in the thermal diffusion aluminum alloy layer is set to 0.1 to 20% by weight because the effect cannot be exhibited if it is less than 0.1% by weight and if it exceeds 20% by weight the adhesion of the plating film is impaired and the practicality is lost. (¶14) Preferably the content of Y is 0.1 to 15% by weight. (¶14) The selection of silicon helps to control the corrosion potential and to provide anticorrosion abilities. (¶14) 
It would have been obvious to one of ordinary skill in the art to have utilized silicon as taught by JP ‘043 within the aluminum plating layer of Kwak. One of ordinary skill would have been motivated by the desire and expectation of combining prior art elements according to known method to yield predictable results, including selecting appropriate corrosion resistance properties within the result layer. Further, the effects of silicon as a common element within aluminum alloys is known and its effects are known. 
The process of Kwak in view of JP ‘043 would be expected to yield the claimed alloy phases and grains. The process appears to be identical or substantially identical to that utilized within the process of the instant application. Kwak teaches a heat treatment to provide for diffusion of the Al-Mg plating layer with the aluminum plating layer. (¶47) The instant application sets forth diffusion between the layers to produce the claimed phases and grains. (¶18 of corresponding U.S. Patent Application Publication 2019/0001623)
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784